443 F.2d 1183
Virgie Lee VALLEY et al., Plaintiffs-Appellants,United States of America, Plaintiff-Intervenor-Appellant,v.RAPIDES PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 30099.
United States Court of Appeals, Fifth Circuit.
June 22, 1971.

Appeals from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.


1
Norman J. Chachkin, Margrett Ford, Jack Greenberg, New York City, Louis Berry, Alexandria, La., for plaintiffs-appellants.


2
Jerris Leonard, Asst. Atty. Gen., Civil Rights Div., U. S. Dept. of Justice, Washington, D. C., Gerald J. Gallinghouse, U. S. Atty., Western District of La., Shreveport, La., A. P. Tureaud, New Orleans, La., for intervenor-appellant.


3
Edwin O. Ware, Gus Voltz, Jr., Asst. Dist. Attys., Alexandria, La., Jack P. F. Gremillion, Atty. Gen. of La., Baton Rouge, La., for defendants-appellees.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion August 25, 1970, 5 Cir., 1970, 434 F.2d 144)


6
Before John R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.

PER CURIAM:

7
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.